Citation Nr: 0738616	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  03-31 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for residuals of a 
gunshot wound to the left knee.  

4.  Entitlement to service connection for residuals of open 
heart surgery with titanium plates.

5.  Entitlement to service connection for bilateral hearing 
loss.


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from November 1955 to 
September 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2003 and October 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.  In the February 2003 
rating decision, the RO denied service connection for 
diabetes mellitus and open heart surgery with titanium 
plates.  In an October 2004 rating decision, the RO denied 
service connection for PTSD, a gunshot wound to the left 
knee, and bilateral hearing loss.  The claims were merged on 
appeal in July 2005.

In December 2005, the Board remanded the matter to the RO for 
additional evidentiary development.  A review of the record 
shows that the RO has complied with all remand instructions.  
Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that the veteran was previously represented 
in this appeal by Barbara Scott Girard, who is no longer 
authorized to represent claimants before VA.  In November 
2005, the veteran appointed Virginia A. Girard-Brady, Esq., 
as his representative.  In March 2006, while the case was in 
remand status in the jurisdiction of the RO, Ms. Girard-
Brady, without explanation, indicated that she wished to 
withdraw her representation of the veteran.  See 38 C.F.R. § 
20.608(a).

In a May 2007 letter, the Board advised the veteran that Ms. 
Girard-Brady had withdrawn her representation and offered him 
the opportunity to select another attorney or accredited 
representative.  He was advised that if he did not respond 
within 30 days, the Board would assume that he wished to 
proceed pro se.  Having received to no response from the 
veteran, the Board will proceed with consideration of the 
appeal.  




FINDINGS OF FACT

1.  The veteran did not serve in combat during service, nor 
was he interned by the North Koreans as a prisoner of war.

2.  The record contains no credible supporting evidence that 
the veteran's claimed in-service stressors occurred.

3.  The veteran does not currently have PTSD.  

4.  Diabetes mellitus was not shown during the veteran's 
active service or for many years thereafter and the record 
contains no indication that the veteran's current diabetes 
mellitus is causally related to his active service or any 
incident therein.

5.  The veteran did not sustain a gunshot wound to the left 
knee in service.  

6.  A heart disability was not shown during the veteran's 
active service or for many years thereafter and the record 
contains no indication that the veteran's current heart 
disability, claimed as residuals of open heart surgery with 
titanium plates, is causally related to his active service or 
any incident therein.

7.  Hearing loss was not shown during the veteran's active 
service or for many years thereafter and the record contains 
no indication that the veteran's current hearing loss is 
causally related to his active service or any incident 
therein.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in active service.  38 U.S.C.A. §§ 
1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007).

2.  Diabetes mellitus was not incurred during active service, 
nor may it be presumed to have been incurred during service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).

3.  A gunshot wound to the left knee was not incurred during 
active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007).

4.  A heart disability, including residuals of open heart 
surgery with titanium plates, was not incurred during active 
service, nor may it be presumed to have been incurred during 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).

5.  Bilateral hearing loss was not incurred during active 
service, nor may it be presumed to have been incurred during 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Duty to Notify 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Additionally, as to timing, VCAA 
notice should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran in October 2002, August 2003, and July 
2004, that fully addressed all four notice elements and was 
sent prior to the initial RO decisions in this matter.  The 
letters informed the veteran of what evidence was required to 
substantiate the claims and of the veteran's and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit any additional evidence and/or 
information in his possession to the RO.

The Board acknowledges that the VCAA letters discussed above 
do not specifically satisfy the additional requirements 
delineated by the Court in Dingess/Hartman.  Nonetheless, the 
evidence does not show, nor does the veteran contend, that 
any notification deficiencies have resulted in prejudice.  In 
this case, in the letters discussed above, the veteran was 
adequately notified of the elements necessary to establish 
entitlement to service connection.  None of the additional 
elements mentioned in Dingess/Hartmann, such as effective 
date or disability rating, are specifically at issue here.  
For these reasons, it is not prejudicial to the veteran for 
the Board to proceed to finally decide this appeal as any 
notice deficiency did not affect the essential fairness of 
the adjudication.  

Duty to Assist

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  In connection with the veteran's 
claim, the RO has received both VA and private clinical 
records.  The veteran has not identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  In fact, the veteran has specifically 
indicated that he has no additional evidence to submit.  

The Board notes that the veteran's complete service medical 
records are not available, having apparently been destroyed 
in a fire at the National Personnel Records Center (NPRC) in 
1973.  The record on appeal reveals substantial efforts by 
the RO to obtain additional service medical records.  The 
Board finds that, based on the RO's efforts and the 
unambiguous responses from NPRC, it is reasonably certain 
that additional service medical records are not available and 
that further efforts to obtain those records would be futile.  
38 U.S.C.A. § 5103A(b)(3) (West 2002).  The veteran has been 
informed that his service records are incomplete.  See 
McCormick v. Gober, 14 Vet. App. 39 (2000); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  Therefore, while the 
Board sincerely regrets that the veteran's complete service 
records are unavailable, it finds that VA has no further duty 
to him with respect to obtaining them.

With respect to the veteran's claim that he was a POW in 
North Korea from January to May 1956, the Board notes that 
the NPRC, the National Archives, and the Department of 
Defense have indicated that they could find no information to 
suggest that the veteran had ever been held as a POW in 
Korea, as he claims.  Indeed, in a May 2006 letter, the 
Department of Defense Prisoner of War/Missing Personnel 
Office pointed out that the Korean War began in June 1950 and 
ended in July 1953 and that POW's were exchanged between 
August and December 1953, well prior to the veteran's period 
of active service.  In view of the foregoing, the Board finds 
no further duty to the veteran exists with respect to his 
claimed in-service stressor of being a POW in Korea, during 
which time he was purportedly shot in the left knee.  See 38 
C.F.R. § 3.159(c)(2) (2007); see also Counts v. Brown, 6 Vet. 
App. 473, 477 (1994) (noting that "VA has no duty to seek to 
obtain that which does not exist.").

Under the VCAA, the duty to assist also requires obtaining a 
medical examination or opinion when such is necessary to 
decide the claim.  In determining whether the duty to assist 
requires that a VA medical examination be provided or medical 
opinion obtained with respect to a veteran's claim for 
benefits, there are four factors for consideration.  These 
four factors are:  (1) whether there is competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

After carefully reviewing the record, the Board finds that a 
medical examination is not necessary with respect to any of 
the veteran's claims.  In this case, the record on appeal is 
entirely negative for any clinical evidence of a diagnosis of 
PTSD.  Additionally, with respect to all of the claims on 
appeal, the record contains no credible evidence establishing 
that an event, injury, or disease occurred in service.  As 
discussed below, the veteran's service records contain no 
indication that he was a POW, sustained a gunshot wound to 
the left knee, or was exposed to acoustic trauma in combat, 
as he claims.  His available service medical records are 
likewise entirely negative for findings of PTSD, a heart 
disability, diabetes mellitus, a gunshot wound to the left 
knee, or hearing loss.  Likewise, record on appeal contains 
no credible indication that any of the veteran's current 
disabilities may be associated with his active service.  

In view of the foregoing, the Board concludes that no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Background

A review of the record shows that in August 2002, in response 
to the veteran's request for a copy of his service records, 
the National Personnel Records Center (NPRC) advised him that 
such records were not available and had likely been destroyed 
in a fire at that facility in 1973.  

The following month, the veteran submitted an application for 
VA compensation benefits, claiming that he had been a 
prisoner of war in North Korea from January to May 1956.  He 
claimed entitlement to service connection for open heart 
surgery and diabetes mellitus.  

In support of the veteran's claims, the RO obtained VA 
clinical records, dated from September 2002 to September 
2006, showing treatment for several disabilities, including 
heart disease, diabetes mellitus, and bilateral hearing loss.  

In pertinent part, these records show that the veteran's 
initial VA clinic visit was in September 2002, approximately 
three days before filing his original application for VA 
compensation benefits.  At that time, the veteran reported 
that he had been a POW in Korea and had sustained a gunshot 
wound to the left leg while there.  He also reported a 
history of coronary artery bypass grafts in 1989 and 1999.  
Diagnoses included coronary artery disease and diabetes 
mellitus.  

Subsequent VA clinical records show that in March 2003, the 
veteran indicated that he wanted it noted in his chart that 
he had been shot in the left lateral knee in Korea in 1956.  
He stated that at that time, he had been helping to put up a 
communications tower at the 38th parallel when his group was 
ambushed.  He claimed that he had surgery on his knee in 
Korea, but that his records were lost in a fire in St. Louis.  
He stated that his knee still hurt and that he felt like 
there was a bullet fragment still in his knee.  The veteran, 
however, refused an X-ray study.  Examination showed a large 
scar on the left superior lateral knee and a small scar at 
the level of the lateral joint space.  The veteran had full 
range of motion with no crepitation.  There was good 
collateral and cruciate ligament stability.  The impression 
was status post gunshot wound, left knee.  

In June 2003, the veteran amended his claim to include 
service connection for PTSD and a gunshot wound to the left 
knee.  In an August 2003 statement, the veteran elaborated on 
his claim.  Specifically, he alleged that in January 1956, he 
was "wounded in action" and was held in a POW camp in North 
Korea.  After his liberation, the veteran indicated that he 
was treated for a gunshot wound to the left leg at a U.S. 
Navy hospital in Japan from May 1956 to August 1956.  He 
further claimed that he was treated for the same injury from 
August 1956 to September 1956 at Travis Air Force Base in 
California; from January 1957 to March 1957 at Patrick Air 
Force Base in Florida; and from March 1957 to September 1957 
at Warner Robin Air Force Base in Georgia.  

Subsequent VA clinical records show that in January 2004, the 
veteran underwent a VA hearing evaluation.  He reported that 
he had been a POW in the Korean War, had been held for 91 
days, and had been shot through the left knee.  He also 
claimed that he had had noise exposure in combat, from live 
fire, mortars, and jet engines and was not issued hearing 
protections.  In civilian life, he indicated that he was an 
engineer for an oil company and did not use hearing 
protection.  Audiometric testing revealed that the veteran's 
right ear pure tone thresholds were 10, 30, 45, 60, and 60 
decibels at 500, 1,000, 2,000, 3,000 and 4,000 hertz, 
respectively.  Left ear pure tone thresholds were 10, 40, 80, 
85, and 80 decibels at the same tested frequencies.  Speech 
recognition was 56 percent correct on the right and 36 
percent correct on the left.  The veteran was fitted for 
hearing aids.

In March 2004, the veteran submitted a claim of service 
connection for hearing loss.  

Subsequent VA clinical records show that in December 2004, 
during a preventative and disease management examination, the 
veteran underwent a PTSD screen.  He denied experiencing 
symptoms such as nightmares, avoidance, increased startle 
response, hypervigilance, feelings of detachment, etc.  The 
examiner indicated that the PTSD screen was negative.  In 
January 2005, the veteran sought treatment for an episode of 
delirium.  On examination, he denied prior psychiatric 
problems.  The examiner concluded that the veteran did not 
have a mental illness or substance abuse problem and was 
competent to make his own medical judgments.  

Pursuant to the Board's December 2005 remand, the RO also 
obtained private medical records showing treatment for heart 
disease.  In pertinent part, these records show that in 
November 1988, the veteran presented to the emergency room 
with chest pain.  He claimed that he had a history of four 
previous myocardial infarctions, most recently in October 
1987.  He indicated that his current chest pain had begun 
earlier that day after he was arrested by United States 
Marshals for a parole violation.  The veteran was diagnosed 
as having three vessel coronary artery disease.  He underwent 
a quadruple coronary artery bypass graft the following month.

In January 1993, the veteran was again hospitalized with 
claims of chest pain.  It was noted that he was currently 
incarcerated in the custody of a prison.  After diagnostic 
testing, including cardiac catherization and a thallium 
stress test, the diagnosis was coronary artery disease 
without significant stenosis.  The cardiology staff felt that 
the veteran's condition could be managed medically.  

In addition to the private clinical records obtained by the 
RO, in March 2006, the RO obtained a portion of the veteran's 
service medical records.  These available records include a 
Patient History completed by the veteran in which he reported 
various complaints, such as a headache, failing vision, 
difficulty breathing, and pain.  When asked to report 
previous illnesses, hospitalizations, operations, and 
accidents, the veteran indicated only that he had had an 
"appetite operation" in September 1956 at Patrick Air Force 
Base.  His reported history is conspicuously silent for any 
mention of an ambush by the North Koreans, a gunshot wound to 
the left knee, or internment as a prisoner of war.  

Additional service medical records show that in August 1957, 
the veteran was hospitalized for observation with complaints 
of dizziness, fainting, and chest pain.  On admission, it was 
noted that the veteran had been working on a construction 
crew atop a pole when he became ill.  He would have fallen, 
but for a safety belt.  He was initially hospitalized in a 
British hospital where a diagnosis of "fibrositis in a very 
hysterical person" was noted.  The veteran's chest 
discomfort was relieved by Phenobarbital.  During the course 
of admission, the veteran was free from symptoms.  A chest X-
ray and EKG were normal, as was laboratory testing.  Physical 
examination was also normal.  No notations of a gunshot wound 
were made.  The diagnosis on discharge was no disease found.  


Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as 
cardiovascular-renal disease, diabetes mellitus, or an 
organic disease of the nervous system such as sensorineural 
hearing loss, may be also be established on a presumptive 
basis by showing that such a disease manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).  In such cases, the disease is 
presumed under the law to have had its onset in service even 
though there is no evidence of such disease during the period 
of service.  38 C.F.R. § 3.307(a).  

In addition to the criteria set forth above, service 
connection for impaired hearing is subject to the additional 
requirement of 38 C.F.R. § 3.385, which provides that 
impaired hearing will be considered to be a disability only 
if at least one of the thresholds for the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
the thresholds for at least three of the frequencies are 
greater than 25 decibels; or speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  See also 
Hensley v. Brown, 5 Vet. App. 155 (1993).

Service connection for PTSD requires:  (1) medical evidence 
diagnosing the condition in accordance with the applicable 
criteria; (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; (3) and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f); Anglin v. West, 11 
Vet. App. 361, 367 (1998).

The evidence required to support the occurrence of an in-
service stressor varies depending on whether or not the 
veteran was engaged in combat with the enemy.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).

VA General Counsel has held that "[t]he ordinary meaning of 
the phrase 'engaged in combat with the enemy,' as used in 38 
U.S.C.A. § 1154(b), requires that a veteran have participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality."  The 
determination whether evidence establishes that a veteran 
engaged in combat with the enemy is resolved on a case-by-
case basis with evaluation of all pertinent evidence and 
assessment of the credibility, probative value, and relative 
weight of the evidence.  VA O.G.C. Prec. Op. No. 12-99, 65 
Fed. Reg. 6,256-58 (2000).

Where the record does not establish that the claimant engaged 
in combat with the enemy, his assertions of in-service 
stressors, standing alone, cannot as a matter of law provide 
evidence to establish an event claimed as a stressor 
occurred.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  
Rather, the claimant must provide "credible supporting 
evidence from any source" that the event alleged as the 
stressor in service occurred.  Cohen v. Brown, 10 Vet. App. 
128, 147 (1997).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert, 
1 Vet. App. at 54.


Analysis

PTSD

The veteran claims that in January 1956, while serving in 
Korea, he was ambushed by the North Koreans, shot in the left 
knee, and taken prisoner.  He claimed that he was interned as 
a prisoner of war (POW) from January 1956 to May 1956.  As a 
result of this experience, he claims that he now has PTSD.  

As set forth above, service connection for PTSD requires:  
(1) medical evidence diagnosing the condition in accordance 
with the applicable criteria; (2) a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; (3) and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f); 
Anglin v. West, 11 Vet. App. 361, 367 (1998).

In this case, none of the criteria required for an award of 
service connection for PTSD has been met.  First, the Board 
notes that the record on appeal is entirely negative for any 
clinical evidence of a diagnosis of PTSD.  In fact, VA 
clinical records show that the veteran underwent a PTSD 
screening in December 2004, after which the examiner 
specifically concluded that the veteran did not have PTSD.  

In addition to a diagnosis of PTSD, service connection for 
PTSD requires credible supporting evidence that the claimed 
in-service stressors occurred.  38 C.F.R. § 3.304(f).  In 
this case, there is no such evidence.  

When PTSD is claimed as a result of combat stressors, as is 
the case here, the Board must first determine whether the 
veteran was engaged in combat and, if so, whether the claimed 
stressors are related to combat.  See Cohen v. Brown, 10 Vet. 
App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996); Zarycki v. Brown, 6 Vet. App. 91 (1993).

After carefully reviewing all pertinent evidence in this 
case, the Board finds that the record does not support the 
conclusion that the veteran "engaged in combat with the 
enemy" during service.  See VA O.G.C. Prec. Op. No. 12-99.  
In that regard, the Board notes while the veteran claims to 
have been ambushed, shot, and captured by the North Koreans, 
available service records contain no indication that he 
served in Korea.  Nor is there any evidence that he received 
any awards or decorations indicative of combat, valor or the 
like.  Most significantly, however, the veteran served in 
peacetime, and not during a period of war, as the service 
department has expressly noted.  In summary, the Board finds 
that the probative evidence of record does not support a 
finding that the veteran participated in an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  

Where, as here, the record does not establish that the 
claimant engaged in combat with the enemy, he must provide 
"credible supporting evidence from any source" that the 
event alleged as the stressor in service occurred.  Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997).

In this case, the Board notes that the veteran has provided 
detailed descriptions of his in-service stressors, namely, 
that he was ambushed, shot, and captured as a prisoner of war 
while in Korea in January 1956.  However, the record contains 
no evidence corroborating the veteran claimed stressors.  
Rather, the evidence of record flatly contradicts his 
assertions.  First, the service department has indicated that 
they could find no information to suggest that the veteran 
had ever been held as a POW in Korea, as he claims.  Indeed, 
the Department of Defense Prisoner of War/Missing Personnel 
Office has emphasized that the Korean War began in June 1950 
and ended in July 1953 and that POW's were exchanged between 
August and December 1953, well prior to January 1956, when 
the veteran claims to have been captured as a POW.  

After carefully reviewing all pertinent evidence in this 
case, the Board finds that the veteran did not engage in 
combat with the enemy.  Moreover, the Board finds that the 
record contains no credible supporting evidence that the 
veteran's claimed in-service stressors occurred.  Indeed, the 
Board expressly finds that the veteran's claimed in-service 
stressors are wholly lacking in credibility.  Finally, the 
Board finds that the medical evidence currently of record 
indicates that the veteran does not currently have PTSD.  In 
light of these findings, service connection for PTSD is not 
warranted.  

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Residuals of a gunshot wound to the left knee

For similar reasons, the Board also finds that service 
connection for residuals of a gunshot wound to the left knee 
is not warranted.  

Again, the veteran claims that in January 1956, he was shot 
in the left leg by the North Koreans and taken as a POW.  As 
discussed above, however, the Board finds that the veteran's 
assertions in this regard are wholly lacking in credibility.  
The service department has indicated that there is no 
evidence to suggest that the veteran had ever been held as a 
POW.  Moreover, the veteran's available service medical 
records, created after the alleged gunshot wound in January 
1956, are conspicuously silent for notations of a gunshot 
wound to the left leg.  

The Board has considered the March 2003 VA clinical record 
noting that the veteran had reported that he had been shot in 
the left knee in Korea in 1956.  The impression was status 
post gunshot wound, left knee.  The Board finds such 
evidence, however, to be of little probative weight.  In that 
regard, the Court has held that a medical opinion based upon 
an inaccurate factual premise, as is the March 2003 medical 
record, has no probative value.  Reonal v. Brown, 5 Vet. App. 
458, 461 (1993); see also LeShore v. Brown, 8 Vet. App. 406, 
409 (1995) (evidence which is simply information recorded by 
a medical examiner, unenhanced by any additional medical 
comment by that examiner, is of limited probative value); 
Grover v. West, 12 Vet. App. 109, 112 (1999) (holding that a 
post-service reference to injuries sustained in service, 
without a review of the service medical records to actually 
verify this, is to be given little to no weight).  

In order to establish service connection, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

In this case, given the evidence delineated above, the Board 
finds that there is simply no probative evidence that the 
veteran sustained a gunshot wound to the left knee during 
service, as he now claims.  The Board finds the veteran's 
assertions in this regard are wholly lacking in credibility 
in view of the objective evidence from the service department 
and the absence of any complaints or findings in the service 
medical records.  

Absent credible evidence of an in-service gunshot wound to 
the left knee, service connection for that disability is not 
warranted.  The preponderance of the evidence is against the 
veteran's claim of service connection for residuals of a 
gunshot wound to the left knee.  38 U.S.C.A. § 5107 (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Residuals of open heart surgery with titanium plates, 
diabetes mellitus, and bilateral hearing loss

The veteran also seeks service connection for a heart 
disability, diabetes mellitus, and bilateral hearing loss.  
He apparently contends that that he developed heart disease 
and diabetes as a result of being a POW.  He contends that he 
sustained hearing loss as a result of his exposure to 
acoustic trauma during combat.  

As set forth above, however, the veteran did not serve in 
combat, nor was he a POW.  In addition, his available service 
medical records are entirely negative for findings of a heart 
disability, diabetes mellitus, or hearing loss.  Moreover, 
the record on appeal is negative for medical evidence of a 
diagnosis of any of these conditions for decades after the 
veteran's separation from active service.  

With regard to the long evidentiary gap in this case between 
the veteran's active service and the earliest findings of a 
heart disability, diabetes mellitus, and hearing loss, the 
Board notes that this absence of evidence constitutes 
negative evidence tending to disprove the claim that the 
veteran had an injury or disease in service which resulted in 
chronic disability or persistent symptoms thereafter.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).  Thus, the lack of any 
objective evidence of a heart disability, diabetes mellitus, 
or hearing loss for many years after the period of active 
duty is itself evidence which tends to show that such 
conditions did not have their onset in service or for many 
years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

The Board has also considered the veteran's contentions to 
the effect that his current heart disability, diabetes 
mellitus, and hearing loss were incurred in service as a 
result of his POW and combat experiences.  Questions of his 
credibility notwithstanding, because the record does not 
establish that the veteran possesses a recognized degree of 
medical knowledge, he lacks the competency to provide 
evidence that requires specialized knowledge, skill, 
experience, training or education, such as a nexus opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Other than the veteran's lay opinion, the Board notes that 
the record on appeal is entirely negative for any indication 
that the veteran's current heart disability, diabetes 
mellitus, or hearing loss is causally related to his active 
service or any incident therein.  See e.g. 38 C.F.R. § 
3.303(d); see also Hensley, 5 Vet. App. at 159-60. 

In this case, the Board has considered the evidence of 
record, as well as the absence of any medical evidence of a 
heart disability, diabetes mellitus, and hearing loss in 
service or for many years thereafter.  The Board has also 
considered that the record on appeal is entirely negative for 
any indication that the veteran's current heart disability, 
diabetes mellitus, and hearing loss are causally related to 
the veteran's active service.  After such consideration, the 
Board concludes that the preponderance of the evidence in 
this case is against the claim of service connection for a 
heart disability, diabetes mellitus, and bilateral hearing 
loss.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for diabetes mellitus is 
denied.

Entitlement to service connection for residuals of a gunshot 
wound to the left knee is denied.  

Entitlement to service connection for residuals of open heart 
surgery with titanium plates is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


